Citation Nr: 1501845	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  09-46 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

3.  Entitlement to a compensable initial evaluation for service-connected bilateral hearing loss.

4.  Entitlement to an evaluation in excess of 20 percent for service-connected bilateral hearing loss from September 20, 2013.

5.  Entitlement to an initial evaluation in excess of 10 percent for service-connected ischemic heart disease (IHD).


REPRESENTATION

Appellant represented by:	Collin A. Douglas


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia, and rating decisions of the RO in Nashville, Tennessee.  The RO in Nashville, Tennessee currently has jurisdiction of the case.

In November 2010, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing is of record.

The record contains evidence not yet considered by the AOJ.  The Veteran submitted a September 2014 waiver of his right to have his case remanded to the AOJ for review of the additional evidence.  The Board may proceed to the merits.  See 38 C.F.R. § 20.1304(c).

In February 2011, the Board remanded the PTSD claim currently at issue to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  Specifically, the order of remand directed the RO to updated treatment records and to schedule a VA examination to evaluate the severity of the Veteran's PTSD symptoms.  The requested actions having been completed to the extent possible and the claim having been readjudicated in a July 2011 Supplemental Statement of the Case, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board will also address all other issues over which it currently has jurisdiction, including issues numbered two through five above.

In a July 2011 rating decision, the Veteran was assigned an initial, noncompensable rating for his hearing loss effective November 3, 2010.  He appealed that disability rating.  During the pendency of his appeal, the DRO issued an April 2014 decision which, effective September 20, 2013, increased to 20 percent the disability rating for the Veteran's bilateral hearing loss.  As a result, the Veteran has been assigned staged ratings covering all periods on appeal.  Because the Veteran seeks higher (100 percent) ratings for the two stages, the issue of entitlement to a higher rating for bilateral hearing loss has been listed above as two separate issues.

In a September 2011 rating decision, the RO granted service connection for "angina pectoris claimed as ischemic heart disease" based on presumptions relating to this Veteran's combat service in Vietnam.  The Board has recharacterized the Veteran's service-connected heart disability as ischemic heart disease, because the RO must have determined that the underlying cause symptom of his "angina pectoris" was ischemic heart disease.  His claim will be evaluated as ischemic heart disease.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's PTSD is manifested throughout the appeal by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.

2.  The Veteran is in receipt of the maximum schedular evaluation available for tinnitus; the Veteran's tinnitus is not so unusual or exceptional as to warrant referral for an extraschedular evaluation.

3.  For the period from November 3, 2010 to September 19, 2013, the results of a VA audiometric test conducted in December 2010 show that the Veteran had level II hearing in his right ear and level IV hearing in his left ear.

4.   For the period from September 20, 2013 throughout the remainder of the appeal period, the results of a VA audiometric test conducted September 20, 2013 show that the Veteran had level IV hearing in his right ear and level VI hearing in his left ear.

5.  The Veteran was admitted in December 2010 for the placement of an automatic implantable cardioverter defibrillator (AICD) due to IHD; he had a left ventricular dysfunction with an ejection fraction of less than 30 percent at all relevant times prior to the AICD placement.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 50 percent, but no more, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for establishing entitlement to an evaluation in excess of 10 percent for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.87, Diagnostic Code 6260 (2014).

3.  The criteria for establishing entitlement to an initial compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).




4.  The criteria for establishing entitlement to an evaluation in excess of 20 percent for bilateral hearing loss have not been met from September 20, 2013, throughout the remainder of the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).

5.  The criteria for establishing entitlement to an initial, schedular evaluation of 100 percent for ischemic heart disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.104, Diagnostic Codes 7005 and 7011 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

 The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) defines VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA are codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

This appeal arises from disagreement with initial ratings assigned following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a higher rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records identified by the Veteran, including service treatment records, employment records, and VA and private treatment records.  Additionally, the Veteran was provided relevant VA examinations including, but not limited to, relevant examinations in September 2008, December 2010, March 2011, and September 2013.  These VA examiners considered the entire record (claims folder and VA treatment records), noted the history of the disabilities at issue, addressed relevant evidence, and provided a rationale for their opinions, so these examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not alleged any inadequacy in these examinations.

The Veteran has not identified any pertinent evidence that remains outstanding.  Accordingly, the Board finds that no further action is necessary to comply with the duty to assist provisions of the VCAA.  The Board will turn to the merits.

II.  General Legal Principles

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

III.  Increased Ratings:  Generally

The Veteran is appealing the original assignment of disability evaluations following award of service connection.  In such a case, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2013).  Also, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

IV.  Increased Rating:  PTSD

PTSD is evaluated under the General Rating Formula for Mental Disorders found in 38 C.F.R. § 4.130.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2014).

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

A 70 percent evaluation is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted where there is total occupational and social impairment due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the rating schedule is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as the "DSM-IV").  38 C.F.R. § 4.130 (2013).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The DSM-IV contemplates that the GAF scale will be used to gauge a person's level of functioning at the time of the evaluation (i.e., the current period) which will generally reflect the need for treatment or care.  While GAF scores are probative of the Veteran's level of impairment, they are not to be viewed outside the context of the entire record.  Therefore, they will not be relied upon as the sole basis for an increased disability evaluation.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score of 41 to 50 is indicated where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A score of 71-80 indicates that, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational or school functioning (e.g., temporarily falling behind in schoolwork).

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.




Factual Background

VA progress notes from 2006 through August 2008 include documentation of symptoms including depression, flashbacks, nightmares, sleep disturbance, night sweats, anxiety, exaggerated startle response, and intrusive thoughts.  During this time, it is also noted that he maintains stable employment and a supportive marriage.  Various mental health providers assigned GAF scores, including a 65 in December 2006 by a social worker.  A mental health counselor assigned GAFs of 50 in February, May, June, and October 2006 based on symptoms including sleep disturbances (waking up in a sweat, sometimes screaming), hypervigilance, elevated startle reaction, and emotional numbing.  The mental health counselor indicated the Veteran had occasional suicidal ideation without plan or intent.  The counselor also noted the Veteran's continued gainful employment, his supportive spouse, his weekly golf outings, an affect that was restricted, watchful and cautious, and the absence of tangential, circumstantial, delusional, or psychotic thought processes.

A September 2008 VA examination documented no suicidal or homicidal ideation, normal thought processes, no delusions, no hallucinations, good hygiene, normal speech patterns, good judgment and insight, no panic attacks, no obsessive rituals or behaviors, and normal memory.  He did report sleep disturbances, hypervigilance, irritability or outbursts of anger, and exaggerated startle response.  The examiner noted that the Veteran maintained gainful employment, gets along with his supervisor and co-workers, had improved temper control since abstaining from alcohol, had a good relationship with his wife, and had a friend with whom he played golf.  The examiner opined that he had some impairment in social functioning, exhibited hypervigilance, and avoided large crowds.  The examiner further opined that there was an occasional decrease in work efficiency and there were intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning.  The examiner assigned a GAF of 62.

During a October 2008 VA psychiatry consult, he reported night sweats, nightmares, flashbacks, anxiety, depression, and startle reaction related to his experiences in Vietnam.  A January 2009 VA psychiatry note indicates the Veteran had an enjoyable holiday season and finds his job rewarding, "although he is usually exhausted by evening."  He reported symptoms of bad dreams, night sweats, and flashbacks.  An April 2009 VA progress note records symptoms of night sweats, bad dreams, and sleep problems.  The note documents some psychosocial stressors involving family, but also that the Veteran was "feeling fine and trying to move on with life", had a supportive spouse, and was increasing his exercise to try to improve his sleep.  A July 2009 VA note indicates Veteran is appealing his 30 percent award for PTSD and reported intrusive thoughts, night sweats, anxiety, depression, and nightmares.  The note also documents that the Veteran just returned from a vacation to Florida to attend his son's ballgame.  Largely the same symptoms were documented in an October 2009 VA psychiatry outpatient note.

Treatment notes from 2010 continue to document similar symptoms, but with some increase in severity when his stepson returned to live at home (see June 2010 VA progress note) and as a result of struggles with "numerous health related problems."  See October 2010 VA Psychiatry Outpatient Note (also documenting the Veteran's reports of ongoing PTSD symptoms "with minimal effects per meds").  

At his November 2010 Board hearing, the Veteran described incidents of irritability with angry outbursts and increased thoughts of suicide, sleep disturbances, nightmares, anxiety, fear of crowds, and social withdrawal.  The Veteran's wife provided a detailed, supportive lay statement in November 2010 recounting a past suicide attempt that she convinced him to abort, as well as details regarding some social withdrawal, difficulties with family members, sleep disturbances, fearfulness, and moodiness.  

The Veteran was again examined, pursuant to this Board's remand instructions, in a March 2011 VA examination.  The examiner noted that the Veteran had two close friends with whom he plays golf and another friend with whom he plays softball.  "Current psychosocial function is good based on supportive relationship with his wife, contact with close friends, attendance at church and socialization, and ability to play golf with friends."  The examiner indicated that he did not have suicidal or homicidal ideation, normal thought processes, no delusions, no hallucinations, good hygiene, normal speech patterns, good judgment and insight, no panic attacks, no obsessive rituals or behaviors, normal memory, and no problems with activities of daily living.  The Veteran's affect was constricted.  He endorsed sleep disturbances, hypervigilance, irritability or outbursts of anger, and exaggerated startle response.  His PTSD was described as "chronic, moderate" and the examiner assigned a GAF of 62.  The examiner noted prior GAF scores of 62 in September 2008 and of 50 in February 2010.  The examiner attributed the lower February 2010 GAF to a decline in health though he noted that "documentation does not clearly delineate serious impairment in social or occupational functioning."  The examiner opined that the Veteran's PTSD caused no impairment in social or occupational functioning, that PTSD symptoms did not result in deficiencies in judgment, thinking, family relations, work, mood, or school, but that PTSD symptoms did cause occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

A June 2012 VA psychiatry outpatient note indicates that the Veteran reported nightmares, flashbacks, night sweats, and intrusive thoughts, but no homicidal or suicidal ideation.  He was encouraged to take meds as prescribed, to socialize, engage in hobbies, maintain family ties, avoid triggers, and participate in supportive therapy.  In July 2013, a VA treatment note documents current employment, marriage, good hygiene and grooming, normal speech, normal thought processes, no delusions, no suicidal or homicidal ideation, no audio or visual hallucinations, a blunted affect that became "more dysphoric as we spoke about ptsd symptoms", fair insight and judgment (except resistance to treatment), fair impulse control, adequate reliability, and an assigned GAF of 55.  The note also includes the Veteran's endorsement of intrusive recollections, nightmares (including hitting wife in sleep twice in the past year), flashbacks, avoidance of triggers, detachment, restricted affect, initial insomnia, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  He denied depressive symptoms except "during ptsd exacerbations."  Vet Center progress notes from the same month contain nearly the same endorsement of symptoms, but also indicate episodic depression and stress related to impending retirement.  The Vet Center notes also document his close relationship with his three children and his current wife, as well as the active support of his church and several close friends.  The Veteran "endorsed fleeting passive suicidal ideations but with no active intent or plan."  August 2013 Vet Center notes contain indications of stable symptoms, but also note family trouble related to one of his stepsons and that stepson's wife.

The September 2013 VA examiner reported PTSD symptoms of irritability or outbursts of anger, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances (including work or a worklike setting).  The examiner indicated that there were no other symptoms of PTSD and opined that the symptoms caused clinically significant distress or impairment in social, occupational, or other important areas of functioning.  The September 2013 VA examination report and a March 2014 addendum both indicate that "[t]he Veteran's PTSD alone would not render him unable to participate in gainful employment; however, his overall physical health would make it difficult for him to work."  The examiner did not assign a GAF.  The examiner opined that the Veteran suffered occupational and social impairment with reduced reliability and productivity.

VA treatment notes from October 2013 indicate that the Veteran "has been working a lot, but thinking about retiring."  The note indicates that his mood was stable, but he had been feeling depressed for a few days.  Otherwise, his PTSD symptoms remained stable and were listed as:  recurrent intrusive recollection, nightmares (screaming and hollering in sleep), wakes up in cold sweats, hit wife in his sleep twice last year, flashbacks, detachment, restricted affect, hyperarousal, irritability, difficulty concentrating, hypervigilance, and exaggerated startle response.  The psychiatrist indicated that he denied suicidal ideation, homicidal ideation, manic symptoms, and psychotic symptoms.  The note also documents that his two prior suicide attempts were 20 years ago and, when his wife stopped him, 10 years ago.  He assigned a GAF of 55.

In February 2014, a social worker at the Vet Center called the Veteran due to his extended absence from treatment.  The progress note documents the Veteran's report that inclement weather, family commitments, and acclimation to his recent retirement kept him from his appointment.  The Veteran returned for a session at the Vet Center in March 2014 and reported trouble related to his stepson and disagreement with his wife over how to handle the situation.  The only symptom specifically addressed was sleep disturbance related to the family situation.  He self-assessed as a "3-4" on a scale from 1-10 (1 poor; 10 excellent).  A March 2014 VA Examination Note reiterated that the "Veteran's PTSD alone would not render him unable to participate in gainful employment; however, his overall physical health would make it difficult for him to work."  The next Vet Center note is from June 2014 and includes an improved self-assessment of 6 on the 10 point scale.  The Veteran continued to report sleep difficulties.  His self-assessment in July 2014 was a 4, which was related to stressors such as family problems, his wife's health concerns, and his own "workaholic" behaviors around the house since his retirement.

Analysis:  PTSD

The Veteran has been service-connected for PTSD since June 3, 2008, with an initial rating of 30 percent.  Therefore, the issue on appeal is whether his disability picture more closely approximates the criteria for any rating in excess of 30 percent.

The Board has considered the Veteran's reports of symptoms, because this requires only personal knowledge as the information comes to him through his senses.  He is a competent witness to those facts.  However, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to the severity of his PTSD according to the specific levels identified in the appropriate diagnostic code.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating psychiatric conditions.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the Veteran is not a competent witness regarding the clinical significance of his symptoms. 

The most recent, September 2013 VA examination establishes symptoms and impairments in occupational and social functioning that most closely approximate the criteria for a 50 percent rating.  The examiner specifically opined that the Veteran's PTSD symptoms included flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances (including work or a worklike setting).  The findings are well-supported by the facts and reasons set forth by the examiner.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Each of these symptoms is listed in the criteria for a 50 percent rating and, giving the benefit of the doubt, the examination report and the treatment records from that time period establish that his social and occupational functioning was impaired with reduced reliability and productivity due to these symptoms.

The earlier examinations, including both the September 2008 and March 2011 VA examinations, document symptoms and report functional impairments that more closely track the criteria for a 30 percent rating.  However, each of those examinations, and the intervening treatment records, also document at least some symptoms consistent with a higher rating.  For example, the September 2008 VA examiner reported irritability or outbursts of anger, though without violence, and assigned a GAF of 62 which is at the low end of the "mild range."  The March 2011 examiner also reported irritability or outbursts of anger, though without violence, noted a "constricted" affect, and also assigned a GAF of 62.  She described his symptoms as "mild to moderate" and noted increasing stressors including due to some recent problems with his health.  The Board notes that he had significant cardiac problems resulting in surgery in December 2010.

Given the findings of the September 2013 VA examiner, the fact that his symptoms prior to that examination were similar, if slightly less severe, and assigned GAF scores of 50 both prior to the period on appeal and in February 2010, the Board finds that the assignment of a 50 percent rating for the entire time period is warranted.  See 38 C.F.R. §§ 4.3 and 4.7.

Criteria for 70 Percent or 100 Percent Rating: PTSD

The Board has also considered whether his symptoms more closely approximate the criteria for a 70 percent or 100 percent rating.  Based on the evidence of record, the Board concludes that any such higher rating is not warranted at any time over the course of this appeal.

The Board has considered the Veteran's statements that his PTSD disability is worse than the rating he currently receives and that a higher, 100 percent, rating is warranted.  See June 2013 Notice of Disagreement; July 2010 Statement.  As noted, the Veteran's own assessment has been determined not to be competent evidence.  See King, 700 F.3d at 1345.  Moreover, in asserting entitlement to a 100 percent schedular rating, he did not identify any specific symptoms to support that claim.  

The symptoms he identified in his November 2010 Board hearing testimony did not include any of the symptoms typically listed for a 70 percent or 100 percent rating other than "increased thoughts of suicide."  While there are other indications in the record that the Veteran has thought about suicide, even often, his treatment providers and the VA examiners have usually indicated that he does not have suicidal ideation.  The rare instances where the reported thoughts of suicide are classified as suicidal ideation, the characterization is a qualified one.  See July 2013 Vet Center Note ("endorsed fleeting passive suicidal ideations but with no active intent or plan."); 2006 VA Mental Health Counseling Notes ("occasional suicidal ideation without plan or intent").  Mental health professionals have consistently assessed the impact of those thoughts as having mild or less impact on his social and occupational functioning.  See, e.g., September 2008 VA Examination (no suicidal ideation); March 2011 VA Examination (same); September 2013 VA Examination (same).  The treatment providers have not documented any impact on social or occupational functioning caused by the Veteran's reported thoughts of suicide, nor have they documented any intervention or treatment to address clinically significant suicidal ideation.  As revealed in the discussion of the medical evidence, mental health professionals have consistently assessed the Veteran as not being a threat to himself or others despite his thoughts of suicide.

In short, the weight of the competent evidence is against finding that his self-reports of thoughts of suicide amount to clinically significant suicidal ideation that impacts either his social or occupational functioning to a moderate or severe degree.

The only other symptoms documented in the record that are listed among the 70 percent or 100 percent criteria (or could be construed as approximating them) are the occasional reports of depression, unprovoked irritability with periods of violence, and difficulty adapting to stressful circumstances (including work or a worklike setting).  

With respect to depression, the September 2013 VA examiner noted only a "depressed mood" which is one of the symptoms listed in the criteria for a 30 percent rating.  There are reports of depression in 2008 treatment records, but the September 2008 VA examiner did not include depression as a symptom.  Where depression has been noted, it has been, as indicated by a health professional in July 2013 Vet Center records, "episodic" or, as in October 2013 Vet Center records, limited to "feeling depressed for a few days."  The greater weight of the evidence is against finding that the Veteran has "near-continuous...depression" as contemplated by the criteria for a 70 percent rating.

His reported irritability and angry outbursts are not accompanied by violence.  The records are devoid of any reports of violence (other than the report that he hit his wife during a nightmare).  Moreover, his irritability and angry outbursts do not cause, according to any of the VA examiners or any other health care professional, "deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood."  In fact, the evidence establishes that he is industrious, has good family relations (though with some difficulties with a stepson who was reportedly involved with drugs), and maintains friendships.  His irritability and angry outbursts, even when combined with his other symptoms, do not more closely approximate the criteria for a 70 percent or 100 percent rating.

Finally, the September 2013 VA examiner indicated that the Veteran had "difficulty in adapting to stressful circumstances (including work or a worklike setting)", a symptom listed in the criteria for a 70 percent rating.  There are no other opinions supporting that finding.  He was employed during the entire appeal period through September 2013, he maintained healthy familial relationships throughout the appeal period, he maintained friendships with others outside of work and family, and he participated in church activities.  More convincingly, the September 2013 VA examiner specifically opined that, due to the difficulty in adapting and other documented symptoms, the Veteran suffered occupational and social impairment with reduced reliability and productivity, i.e. the clinical standard associated with a 50 percent rating.  The Board finds this conclusion is well-supported by the examiner's other findings, by the other medical evidence of record (including the other VA examiner's opinions), and by the non-medical evidence of record.  Nieves-Rodriguez, 22 Vet. App. at 304.  

The evidence is not in equipoise, rather the weight of the evidence establishes that the Veteran's PTSD symptoms most closely approximate the 50 percent criteria during the entire appeal period.  38 C.F.R. § 4.130, DC 9411 (2014); see also Gilbert, 1 Vet. App. at 53-56.

Consideration of entitlement to extraschedular ratings requires analysis of the combined effect of the Veteran's service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  Therefore, the Board will conduct a single, extraschedular analysis after addressing the appropriate schedular rating for each of the disabilities addressed in this decision.

V.  Increased Rating:  Tinnitus

The Veteran contends that he is entitled to an evaluation in excess of 10 percent for his service-connected tinnitus.  However, the Veteran is already receiving the maximum schedular evaluation available for this disability.  A higher rating is not permitted and his claim will be denied.  A brief explanation is in order.

The Veteran was originally granted service connection for tinnitus in a July 2011 rating decision.  The RO assigned the maximum 10 percent disability evaluation under Diagnostic Code (DC) 6260, effective November 3, 2010.  See 38 C.F.R. § 4.87.  Note 2 to DC 6260 specifies that the rating agent should "[a]ssign only a single evaluation for recurrent tinnitus, whether the sound is perceived in one ear, both ears, or in the head."  Id.  There is no legal basis for assigning a higher schedular rating for tinnitus.  The Board also notes that there is no evidence that the Veteran has objective tinnitus (which is tinnitus in which the sound is audible to other people), so a rating under a different diagnostic code is not appropriate.  38 C.F.R. § 4.86, DC 6260, Note 3.  

Because the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an evaluation in excess of 10 percent for tinnitus must be denied.

VI.  Increased Rating:  Bilateral Hearing Loss

As discussed in the introduction, the Veteran was awarded a noncompensable initial rating from November 3, 2010, to September 20, 2013, and a 20 percent effective thereafter.  The Veteran claimed in his March 2012 Notice of Disagreement that he is entitled to a 100 percent disability rating for his hearing loss, so the Board will consider whether he is entitled to a higher rating during any portion of the period on appeal.

Disability ratings for hearing loss generally must be based on objective audiometric testing of puretone threshold averages and controlled speech discrimination testing  (Maryland CNC) by a state-licensed audiologist.  38 C.F.R. § 4.85(a).  Under 38 C.F.R. § 4.85(d), the puretone threshold average is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz divided by four.  These averages, together with the speech recognition ability, are combined pursuant to 38 C.F.R. § 4.85, Table VI, to obtain a Roman numeral designation.

In some circumstances, the rating specialist may use Table VIa instead of Table VI.  Specifically, Table VIa may be used where the examiner certifies that use of the speech discrimination test was not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Also, in cases presenting exceptional patterns of hearing impairment, a rating specialist may use Table VIa.  38 C.F.R. § 4.86.  Exceptional patterns of hearing impairment include circumstances where the hearing thresholds are 55 decibels or more in each of the four frequencies from 1000 to 4000 Hertz or where a veteran has a hearing threshold of less than 30 decibels or less at 100 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86.

As noted above, disability ratings for hearing loss are generally must be based on objective testing by a state-licensed audiologist.  The record contains no evidence that the Veteran is a licensed audiologist and, moreover, he has not provided any audiometric testing results.  For these reasons, the Board finds that his assertions are not competent evidence of his degree of hearing loss. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Treatment records contain some summaries of audiological testing.  For instance, in May 2006, he apparently underwent a detailed audiology examination, but specific results for threshold levels were not recorded.  Instead, the audiologist indicated that the Veteran had normal hearing through 1500 Hertz "sloping to severe SNHL [sensorineural hearing loss] at the right ear and to profound SNHL in the left ear.  Speech recognition scores were documented as 88 percent in the right ear and 96 percent in the left ear.  A June 2012 VA audiology consult indicates moderately severe to profound sensorineural hearing loss in the right ear from 2000 to 8000 Hertz and severe to profound sensorineural hearing loss in the left ear from 2000 to 8000 Hertz.  The note indicates that the hearing test may be affected by a buildup of excess cerumen and also notes that threshold were down versus a previous test.

These audiological notes in the treatment records are not sufficiently detailed to accurately rate the Veteran's degree of disability, therefore the Board will evaluate the level of disability based on the VA examinations in December 2010 and September 2013.

On the authorized audiological evaluation in December 2010, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
60
70
90
LEFT
5
15
65
80
85

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 78 percent in the left ear.

For the December 2010 testing, that results in puretone threshold averages of 58.75 decibels for the right ear and 61.25 decibels for the left ear.  The Roman numeral designation for the right ear is level II hearing and for the left ear is level IV hearing.  Using these Roman numeral designations and Table VII to obtain a percentage evaluation, results in a noncompensable bilateral hearing disability rating.

An alternative calculation using Table VIa is not appropriate here because the examiner did not certify that it would be inappropriate to rely on the speech recognition scores and the exam does not reveal exceptional patterns of hearing impairment as specified in 38 C.F.R. § 4.86.

Therefore, the greater weight of the evidence of record is against granting entitlement to an initial, compensable disability rating for bilateral hearing loss, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, for the period from November 3, 2010, to September 20, 2013, the Veteran's claim for a compensable rating for bilateral hearing loss is denied.

On the authorized audiological evaluation on September 20, 2013, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
60
80
105
LEFT
30
35
70
100
105+

Speech audiometry revealed speech recognition ability of 82 percent in the right ear and of 72 percent in the left ear.

For the September 2013 testing, that results in puretone threshold average of 66.25 decibels in the right ear and 77.5 decibels in the left ear.  Pursuant to § 4.85, Table VI, the Roman numeral designation for the right ear is level IV hearing and for the left ear is level VI hearing.  Using these Roman numeral designations and Table VII to obtain a percentage evaluation, results in a bilateral hearing disability rating of 20 percent.  When the right ear hearing level of IV is combined with a left ear hearing level of VI, Table VII provides for a disability rating of 20 percent.  

An alternative calculation using Table VIa is not appropriate with respect to the September 2013 VA examination results because the examiner did not certify that it would be inappropriate to rely on the speech recognition scores and the exam does not reveal exceptional patterns of hearing impairment as specified in 38 C.F.R. § 4.86.

The Board finds that the September 20, 2013, VA examination provided the first competent evidence that the Veteran was entitled to a compensable rating for his bilateral hearing loss.  The application of controlling legal authority to those examination results establishes that he was, on that date, entitled to a 20 percent disability rating for bilateral hearing loss.

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, for the period from September 20, 2013, to the present, the Veteran's claim for a rating in excess of 20 percent for bilateral hearing loss is denied.

VII.  Increased Rating:  Ischemic Heart Disease

The Veteran contends that he is entitled to an initial evaluation in excess of 10 percent for his service-connected ischemic heart disease (IHD).  His IHD has been rated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005, for the entire appeal period.

Under DC 7005, a 10 percent rating is warranted when there is a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or when continuous medication required.  A 30 percent rating is warranted for coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  The next higher rating of 60 percent requires more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, a 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005.

Diagnostic Code 7011 is also potentially applicable in this case.  Under DC 7011, a 100 percent rating is warranted for an indefinite period from the date of hospital admission for initial evaluation and medical therapy for a sustained ventricular arrthymia, or; for indefinite period from date of hospital admission for ventricular aneuysmectomy, or; with an automatic implantable Cardioverter-Defibrillator (AICD) in place.  38 C.F.R. § 4.104, DC 7011.

The Board begins with a recognition that the medical evidence with respect to this issue is conflicting.  Treatment records, such as an October 2010 VA progress note, consistently indicate that test results were "clinically, negative for ischemia" and that the Veteran had no symptoms of coronary artery disease.  The records do, however, document heart trouble that was diagnosed as non-ischemic cardiomyopathy and left bundle branch blockage (LBBB).  In December 2010, the Veteran received an automatic implantable cardioverter defibrillater (AICD) to treat his heart trouble.

July 2010 VA treatment records indicate an LVEF of 26%.  A December 2010 VA electrophysiology post-procedure note indicates a diagnosis of congestive heart failure, non-ischemic cardiomyopathy with LVEF of 20-30 percent, and satisfactory biventricular ICD function.  

In a January 2011 VA DBQ, the Veteran's treating cardiologist checked a box for "No" in response to the question:  "Does the Veteran have ischemic heart disease (IHD)?"  However, the VA examiner then listed three separate diagnoses in the section marked for "only diagnoses that pertain to IHD," including LBBB, cardiomyopathy, and angina pectoris.  The VA cardiologist listed several medications as treatment for IHD-related conditions.  The VA cardiologist also noted an implanted cardiac pacemaker (ICD) and an implanted AICD and checked "Yes" in response to the questions asking whether it is as likely as not that the veteran's ICD and AICD were due to IHD.  The VA cardiologist also noted chronic congestive heart failure and a left ventricular ejection fraction (LVEF) of less than 30 percent.

A March 2011 VA progress note updating his status post-implantation of the IACD reported nuclear stress test results with an LVEF of 26%.

A June 2011 clarification of the January 2011 DBQ by a different VA physician indicated that the ICD implantation and the LVEF of less than 30 percent were each "due to cardiomyopathy."  The RO requested an additional clarification and, in September 2011, the second VA physician opined that the Veteran's "angina is not the etiology of NONischemic cm or LBBB.  I do not have evidence that it aggravates/increases the manifestations of those conditions." 

A November 2011 VA examination by a general practitioner indicated that the Veteran does not have IHD.  In the section for "only diagnoses that pertain to IHD", the examiner listed "nonischemic cardiomyopathy SP to ICD implant."  No other diagnoses were provided.  The examiner indicated the Veteran did not have congestive heart failure and determined that ">5-7 METs" (Metabolic Equivalent of Task) was the lowest level of activity that resulted in fatigue (notably the physician indicated that the Veteran did not experience angina).  The examiner also listed an LVEF of 42 percent based on a March 2011 nuclear stress test and checked "No" in response to a question regarding whether the Veteran's IHD impacted his ability to work.  Finally, the examiner opined that the January 2011 examination contained a diagnosis of "nonischemic cardiomyopathy," that he had a stress test to rule out ischemia and "per notes it was negative," and that more recent tests were negative for ischemia and infarct.  Finally, the examiner opined that the METs were an estimate of overall function and that LVEF was the best estimate of cardiac function.

A February 2013 VA Internal Medicine Consult recounts a history of a non-ischemic cardiomyopathy, LVEF 20-30% w/ diastolic dysfunction, apparently from October 2010, an LVEF of 42% in March 2011, and a more recent May 2011 EKG showing LVEF 30%, +diastolic dysfunction, mild LVH.

The Veteran had a September 2013 VA examination by a nurse practitioner.  In response to the question asking whether the Veteran now has or has ever been diagnosed with a heart condition, the examiner marked "Yes" and listed "angina pectoris."  The examiner indicated "No" to the question regarding whether any of the Veteran's heart conditions "qualify within the generally accepted medical definition of ischemic heart disease (IHD)?"  The examiner then opined that the angina pectoris was due to cardiomyopathy, that the Veteran did not have congestive heart failure, that he had an AICD implanted in 2010, and that the Veteran suffered dyspnea, fatigue, angina, and dizziness at an exertion level of greater than 5 but not more than 7 METs.  The METs level limitation was marked as being due solely to "the heart condition" (previously identified as angina pectoris).  The examiner opined that the heart condition impacted the Veteran's ability to work by requiring him to take frequent breaks due to lack of stamina and noted that he was easily fatigued.

The RO sought clarification regarding the etiology of the METs indicated in prior examinations, explaining that "previous exam findings have attributed his decreased EF, dilatation, and AIDC were due to his cardiomyopathy [sic]."  An October 2013 note by a VA examiner (a physician) indicated that his symptoms, "and thus his METS level, appear to be mainly due to his non-ischemic cardiomyopathy."  The VA examiner further concluded that "it is at least as likely as not that METS level is due to non-ischemic cardiomyopathy."

The RO sought additional clarification regarding the "best indicator of the Veteran's cardiac function as it relates to his angina pectoris."  In February 2014, a VA examiner (nurse practitioner) responded and opined that the previous examinations in June 2011, September 2011, November 2011, and September 2013 did not address the Veteran's angina.  She opined that the METs (>5-7) reported in November 2011 were based on the Veteran's reports of fatigue, noting that "angina was not selected."  She stated that she "did not have the evidence to make [a] medical opinion on this veteran's cardiac function as it relates to his angina pectoris."  She noted a phone call with the Veteran in which he denied any chest pain or discomfort since the placement of the AICD and opined that it "is at least as likely as not that veteran's angina is due to non-ischemic cardiomyopathy."

The above evidence tends to suggest that the Veteran does not have IHD, however, the RO granted service-connected pursuant to statutory presumptions relating to IHD and an internally contradictory January 2011 VA Heart DBQ.  The task before the Board is to evaluate the appropriate rating for the Veteran's service-connected condition.  The ambiguity in the evidence creates difficulties, though, in rating his service-connected disability, because the evidence indicates that most, and possibly all, of his cardiac symptoms are due to non-ischemic cardiomyopathy.  The problem for the Board is that there is no clear opinion, to the proper legal standard, that differentiates the symptoms (LVEF or METs) attributable to ischemic heart disease and those attributable to non-ischemic cardiac conditions.  The current problem may be best exemplified by the February 2014 VA examiner's opinion that attributes the service-connected angina to the nonservice-connected, non-ischemic cardiomyopathy.  With this state of the evidence, the Board is unable to untangle the symptoms due to the service-connected IHD and the symptoms due to nonservice-connected heart conditions and, so, will rate the Veteran's IHD based on all cardiac symptoms.

VA treatment records from 2010 consistently show an LVEF of less than 30 percent which, under applicable rating criteria, would warrant a 100 percent rating.  The January 2011 DBQ also indicates an LVEF of less than 30 percent.  Subsequent evaluations of LVEF were roughly equivalent, with LVEF 42% on March 7, 2011, 26% reported on March 9, 2011, and 30% in May 2011.  The record does not contain any more recent evaluations of LVEF.

On the basis of this evidence, the Board finds that a 100 percent initial rating is appropriate from the effective date of November 3, 2010.  This rating is consistent with DC 7011, which provides for a 100 percent rating when an AICD is in place.  Because the AICD is in place and the January 2011 DBQ filled out by his treating cardiologist indicates that the placement was due to IHD, the Veteran is entitled to a 100 percent rating throughout the entire appeal period.

The evidence is at least in equipoise and, so, the Board grants entitlement to an initial 100 percent schedular disability rating for service-connected IHD.  Gilbert, 1 Vet. App. at 53-56.

Because the Veteran has received the maximum schedular rating for his IHD, no consideration of entitlement to an extraschedular rating is necessary for this condition.

VIII.  Extraschedular Ratings:  PTSD, Tinnitus, and Hearing Loss

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's PTSD, tinnitus, and bilateral hearing loss.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 118-19 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The greater weight of the evidence establishes that the Veteran's disability picture is adequately contemplated by the applicable schedular rating criteria, which have been discussed exhaustively above with respect to each of the issues on appeal.  

Specifically, the Veteran's PTSD symptoms such as problems sleeping, nightmares, mood disturbances, irritability, hypervigilance, flashbacks, and the other symptoms addressed above are expressly contemplated in the applicable rating criteria.  Although the diagnostic code in this case allows for higher ratings, the Board fully explained why the higher ratings were not warranted.  The Board finds that the rating schedule is adequate for rating the Veteran's PTSD and, therefore, that referral for extraschedular consideration is not warranted under the circumstances of this case.

With respect to tinnitus, the Veteran has not offered any evidence or allegations of symptoms caused by tinnitus that are not expressly contemplated by the single 10 percent rating available under the rating schedule.  The only symptom identified is ringing in the ears and this symptom is expressly contemplated by the rating schedule.

With respect to hearing loss, the Veteran also has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his hearing loss is more severe than is reflected by the assigned rating and that it caused difficulty in his occupation.  As was explained in the merits decision above in denying higher ratings, the criteria for higher schedular ratings were considered, but the ratings assigned were upheld because the rating criteria are adequate and are based on objective audiological testing.  With respect to functional limitations, the Board finds no evidence that his limitations are greater than those with hearing loss of the same, objectively-verified severity.  Interference with employment is not a factor in the first step of the Thun analysis and, so will not be further discussed.

The Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).

In making this determination, the Board notes that the Veteran has multiple ratings for IHD (100 percent), PTSD (50 percent), bilateral hearing loss (noncompensable prior to September 20, 2013, and 20 percent thereafter), and tinnitus (10 percent), as well as noncompensable ratings for prostate cancer residuals and erectile dysfunction.  The ratings are all appropriate to his symptomatology and the Board finds that the combined effect of these conditions do warrant referral for consideration of entitlement to an extraschedular rating for his PTSD, his bilateral hearing loss, or his tinnitus.  He has been assigned a 100 percent schedular rating for IHD, so referral for extraschedular rating for that condition is not warranted.  The Board finds that the evidence is against finding that the combination of his service-connected disabilities produces a disability level or symptomatology that is not reasonably described by the schedular rating criteria.

On the record now before the Board, referral for an extraschedular rating for PTSD, bilateral hearing loss, or tinnitus is not warranted.


ORDER

Entitlement to an initial rating of 50 percent, but no more, for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is denied.

Entitlement to a compensable initial evaluation for service-connected bilateral hearing loss is denied.

Entitlement to an evaluation in excess of 20 percent for service-connected bilateral hearing loss from September 20, 2013, is denied.

Entitlement to an initial evaluation of 100 percent for service-connected IHD is granted, subject to the laws and regulations governing the award of monetary benefits.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


